DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/24/2021 has been considered by the examiner.
Response to Amendment
Receipt is acknowledged of applicant’s amendment filed 12/27/2021.  Claims 1-10 are pending, claims 5-10 withdrawn to non-elected inventions, claims 1-4 remaining and an action on the merits is as follows.	
Terminal Disclaimer
The terminal disclaimer filed on 12/27/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 11,118743 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Non-Statutory Double Patenting rejection is here by withdrawn. 

Response to Arguments
Applicant’s arguments, see Remarks, filed 12/27/2021, with respect to claims 1-4 have been full considered and are persuasive. Applicant’s arguments referring to the 102 rejection are persuasive; specifically the applicant argued that the filing date of the instant application and CN110617414  share the same effective filing date and this could not be used as a 102 reference.  The examiner investigated this and confirmed; previous 102 rejection is withdrawn. Examiner  found the argument concerning Tang in view of Deng  argument persuasive  and does not offer sufficient disclosure to render these claims obvious.  The Rejections of claims 1-4 have been withdrawn.
Election/Restrictions
Claims 1-4 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claim 5, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, claim 5 is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 07/16/2021 concerning claim 5 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
This application is in condition for allowance except for the presence of claim 6 -10 directed to invention non-elected without traverse.  Accordingly, claim 6-10 have been cancelled.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
--Cancel claims 6-10---


Allowable Subject Matter
Claims 1-5 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1,  the prior art of record fails to teach or suggest the combination of limitations set forth in claim 1;specifically, the prior art fails to teach or suggest  LED hose lamp “wherein two welding legs of each SMD LED are respectively welded onto the first welding spot and the second welding spot at one corresponding lamp welding region, the plurality of the SMD LEDs are connected in series, in parallel or in a hybrid; the plurality of encapsulation colloids respectively coat the plurality of the SMD LEDs and surfaces of portions of the third conducting wire corresponding to positions of the plurality of the SMD LEDs, to form a plurality of lamp beads; and a soft tube coating the first conducting wire, the second conducting wire, the third conducting wire and the plurality of the lamp beads through an injection molding, or sleeving outside the first conducting wire, the second conducting wire, the third conducting wire and the plurality of the lamp beads” in combination with other features of the present claimed invention.
Regarding claims 2-4, these claims are allowable for the reasons given for claim 1 and because of their dependency status on claim 1.
Regarding claim 5,  the prior art of record fails to teach or suggest the combination of limitations set forth in claim 5;specifically, the prior art fails to teach or suggest  method of making a LED hose lamp “wherein supplying a third conducting wire in parallel with the first conducting wire and the second conducting wire through a third conducting wire supply mechanism; transporting the third conducting wire and the detected SMD LEDs to a first encapsulation station through the wire transportation mechanism, to encapsulate each SMD LED and a portion of the third conducting wire corresponding to a position of the each SMD LED into an encapsulation colloid through a first encapsulation mechanism, to form a lamp bead; transporting the lamp bead to a wire cutting station .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACIE Y GREEN whose telephone number is (571)270-3104.  The examiner can normally be reached on Mon-Thursday, 1pm-10pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on 571-270-5112.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/TRACIE Y GREEN/Primary Examiner, Art Unit 2879